UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5384

ANTONIO ALLAN WALCOTT,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Elizabeth City.
Malcolm J. Howard, District Judge.
(CR-94-37-H)

Submitted: June 25, 1996

Decided: August 6, 1996

Before MURNAGHAN, WILKINS, and NIEMEYER,
Circuit Judges.

_________________________________________________________________

Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.

_________________________________________________________________

COUNSEL

Edwin C. Walker, Assistant Federal Public Defender, Raleigh, North
Carolina, for Appellant. Janice McKenzie Cole, United States Attor-
ney, John Howarth Bennett, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Antonio Allen Walcott, a native of Trinidad and Tobago, entered
the United States legally in 1975. He later became a permanent resi-
dent alien of the United States. In 1990, Walcott was convicted of
drug offenses. As a result of these felony convictions, Walcott was
deported in April 1994.

By October 1994, Walcott was back in the United States. He was
arrested pursuant to a federal warrant and pled guilty to reentry into
the United States after deportation for commission of an aggravated
felony, in violation of 8 U.S.C.A. § 1326(a), (b)(2) (West Supp.
1996). The district court sentenced Walcott to 78 months imprison-
ment followed by a supervised release term of three years, a fine of
$7500, and a special assessment of $50. On appeal, Walcott chal-
lenges the district court's imposition of the fine as well as language
in the judgment ordering his deportation as a condition of supervised
release.

Walcott asserts on appeal that the district court failed to make fac-
tual findings as to Walcott's ability to pay a fine, as required by 18
U.S.C.A. § 3572(a) (West Supp. 1996). The district court imposed a
$7500 fine, and made no separate findings as to the factors set out in
§ 3572(a). While the district court generally adopted the factual find-
ings of the presentence report (PSR), the PSR suggested that Walcott
was able to pay only a $2100 fine based on future prison earnings.

The Government concedes that the district court erred by imposing
a $7500 fine without making findings on Walcott's ability to pay.
Walcott failed to object at sentencing that his fine exceeded his ability
to pay or that the district court failed to make findings under 18
U.S.C.A. § 3572(a). Therefore, he has waived appellate review on this
issue absent plain error. Fed. R. Crim. P. 52; United States v. Castner,

                    2
50 F.3d 1267, 1277 (4th Cir. 1995); see United States v. Olano, 507
U.S. 725 (1993). We conclude that the fine does constitute plain error,
as the four factors which make up such an error are present: (1) the
existence of an error, such as a deviation from a legal rule; (2) the
error is plain and obvious under existing law; (3) the error is so preju-
dicial as to affect the outcome of the proceeding in the district court;
and (4) the error seriously affects the fairness, integrity, or public rep-
utation of judicial proceedings. United States v. Hanno, 21 F.3d 42,
45 (4th Cir. 1994). We have held that a district court must make spe-
cific factual findings under § 3572(a). United States v. Miller, 77 F.3d
71, 77-78 (4th Cir. 1996); United States v. Harvey, 885 F.2d 181, 182
(4th Cir. 1989).

The Government suggests that we correct the district court's error
by imposing a $2100 fine, the amount which the PSR suggests Wal-
cott would be able to pay while incarcerated. A district court may
adopt the factual findings of a PSR if it contains adequate factual
findings to allow appellate review of the fine. Castner, 50 F.3d at
1277. While the district court generally adopted the PSR's factual
findings, the court did not rely on those findings regarding Walcott's
ability to pay in setting the fine, as the PSR found that Walcott had
the financial ability to pay only a $2100 fine based on future prison
earnings. Therefore, remand is necessary to allow the district court to
make the findings required in 18 U.S.C.A. § 3572(a) in support of a
fine, or to adopt specifically the PSR's factual findings as to Wal-
cott's ability to pay and to impose a fine consistent with those find-
ings.

In both its oral and written judgments, the district court ordered
that Walcott be deported pursuant to 18 U.S.C.A.§ 3583(d) as a con-
dition of supervised release. Walcott contends on appeal that the dis-
trict court is without authority to make such an order. This claim is
controlled by our recent decision in United States v. Xiang, 77 F.3d
771 (4th Cir. 1996). The district court in Xiang used the same lan-
guage as the district court in this case. On remand, the district court
should modify the judgment to conform with the language approved
in Xiang.

Accordingly, we affirm Walcott's conviction for violating 8
U.S.C.A. § 1326(a), (b)(2). We vacate the district court's imposition

                     3
of a fine and remand with instructions to make factual findings. On
remand, the district court shall conform the language of the judgment
in accordance with this opinion. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED IN PART, VACATED IN PART AND REMANDED

                    4